     Case 5:16-cv-12149 Document 64 Filed 04/09/21 Page 1 of 2 PageID #: 354




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                      BECKLEY DIVISION


FRANK G. TREADWAY, et al.,

                               Plaintiffs,

v.                                                    CIVIL ACTION NO. 5:16-cv-12149

BLUESTONE COAL CORP., et al.,

                               Defendants.


                                             ORDER


       The Court has reviewed the Plaintiffs’ Motion to Approve Cy Pres Distribution and

Dismiss Case (Document 63).         The Plaintiffs indicate that the settlement funds have been

distributed in accordance with the settlement documents. Class counsel has been unable to

contact four (4) remaining class members after multiple attempts over nearly two years, and the

common fund contains $36,948.24 in unclaimed funds.            The Plaintiffs request approval to

disburse the remaining funds to the UMWA Career Centers, Inc., a nonprofit organization that

provides training and job placement services to displaced miners across the Appalachian region.

       The class consists of miners laid off without the required WARN notice. A program

offering job training and placement services to promote the careers of miners following layoffs is

ideally suited to further the interests of, and to directly or indirectly benefit, the class members.

Therefore, the Court ORDERS that the Plaintiffs’ Motion to Approve Cy Pres Distribution and

Dismiss Case (Document 63) be GRANTED and that the remaining settlement funds be

distributed to the UMWA Career Centers, Inc.
    Case 5:16-cv-12149 Document 64 Filed 04/09/21 Page 2 of 2 PageID #: 355




       The Court DIRECTS the Clerk to send a certified copy of this Order to counsel of record

and to any unrepresented party.

                                           ENTER:        April 9, 2021
